Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,6,8-10,14,16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0036651 A1 to Chautru.
As to claim 1, Chautru discloses A computer system comprising: at least one memory; and at least one processor coupled to the at least one memory and configured to execute one or more sets of instructions, the one or more sets of instructions when executed by the at least one processor (Fig. 1, paragraphs 16-19, disclosing device/processor/hardware comprising software for implementing the disclosed teachings), causing the computer system to: 
provide virtualized radio access network (RAN) functions including executing a Belief Propagation (BP) algorithm (paragraph 20-21, disclosing “logical and virtual networks such as, e.g., network slices that have the capability to provide different telecommunication services and may include RAN and CN”, teaching vRAN; also see Figs. 1,2 and paragraphs 27-53, especially paragraph 27: each network slice includes a decoding process/decoder, and paragraph 35, teaching that the decoder 150 goes through “believe propagation (BP) iterations”, teaching this limitation); and 
provide controller functions including adjusting a total number of iterations of the BP algorithm depending on available computing resources of the computer system (Figs. 1,2 and paragraphs 27-53, paragraph 35, teaching that the decoder 150 goes through “believe propagation (BP) iterations”, and that a metric M1 may change/update a “task execution parameter” that may be “maximum ‘number of iterations of decoding [i.e., BP iterations]’”, where metric M1 may be computed based on a “comparison of the estimated decoder usage time and the given time budget allocated” for the decoding process, where the “task execution parameter” may be changed/updated if the estimated decoder usage time is greater than the time budget, where the estimated decoder usage time is a function of the speed/capacity of the decoder 150, which is formed of a “number of decoder engines [that] correspond to the amount of hardware resources provided by the network for executing decoding tasks”, thus teaching that the amount of decoding processing, which includes BP iterations, that can be performed is limited by the time budget, and the speed/capacity of the decoder, which is limited by the number of decoder engines in the decoder 150, i.e., “depending on available computing resources of the computer system”, teaching this limitation).
As to claim 2, Chautru discloses the computer system (Fig. 1, paragraphs 16-19, disclosing device/processor/hardware comprising software for implementing the disclosed teachings) as in the parent claim 1. 
Chautru further discloses wherein the at least one memory is configured to store a parameter set to be used by the BP algorithm, the parameter set includes a plurality of subsets that correspond to different total numbers of iterations, and the virtualized RAN functions include using in the BP algorithm a subset that corresponds to a total number of iterations equal to or smaller than a maximum total number of iterations determined by the controller functions. (Figs. 1,2 and paragraphs 27-53, paragraph 35, teaching that the decoder 150 goes through “believe propagation (BP) iterations”, and that a metric M1 may change/update a “task execution parameter” that may be “maximum ‘number of iterations of decoding [i.e., BP iterations]’”, teaching that such “task execution parameter”/”max. number of iterations of decoding [BP iterations]” may take on a variety of values that are necessarily stored in memory for reference, thus teaching “parameter set”, and “wherein the at least one memory is configured to store a parameter set to be used by the BP algorithm, the parameter set includes a plurality of subsets that correspond to different total numbers of iterations”; and since such “task execution parameter”/”max. number of iterations of decoding [BP iterations]” is merely a maximum limit on the number of decoding/BP iterations, the actual BP algorithm will perform a number of iterations less than such maximum, teaching “the virtualized RAN functions include using in the BP algorithm a subset that corresponds to a total number of iterations equal to or smaller than a maximum total number of iterations determined by the controller functions”)
As to claim 6, Chautru discloses the computer system (Fig. 1, paragraphs 16-19, disclosing device/processor/hardware comprising software for implementing the disclosed teachings) as in the parent claim 1. 
Chautru further discloses wherein the controller functions further include taking a latency constraint of a received signal to be processed in the BP algorithm further into account in adjusting the total number of iterations. (Figs. 1,2 and paragraphs 27-53, paragraph 35, teaching that the decoder 150 goes through “believe propagation (BP) iterations”, and that a metric M1 may change/update a “task execution parameter” that may be “maximum ‘number of iterations of decoding [i.e., BP iterations]’”, where metric M1 may be computed based on a “comparison of the estimated decoder usage time and the given time budget allocated” for the decoding process, where the “task execution parameter” may be changed/updated if the estimated decoder usage time is greater than the time budget, where the time budget is “a time budget allocated for decoding the plurality of decoding tasks from the plurality of agents” that is required by the QoS of the data signals, teaching “a latency constraint of a received signal to be processed in the BP algorithm”, thus teaching that the max number of BP iterations is adjusted based on the recited “a latency constraint of a received signal to be processed in the BP algorithm”).
As to claim 8, Chautru discloses the computer system (Fig. 1, paragraphs 16-19, disclosing device/processor/hardware comprising software for implementing the disclosed teachings) as in the parent claim 1. 
Chautru further discloses wherein the available computing resources comprise at least some of processing resources of the at least one processor, or at least some of memory resources of the at least one memory, or both. (Figs. 1,2 and paragraphs 27-53, paragraph 35, teaching that the decoder 150 goes through “believe propagation (BP) iterations”, and that a metric M1 may change/update a “task execution parameter” that may be “maximum ‘number of iterations of decoding [i.e., BP iterations]’”, where metric M1 may be computed based on a “comparison of the estimated decoder usage time and the given time budget allocated” for the decoding process, where the “task execution parameter” may be changed/updated if the estimated decoder usage time is greater than the time budget, where the estimated decoder usage time is a function of the speed/capacity of the decoder 150, which is formed of a “number of decoder engines [that] correspond to the amount of hardware resources provided by the network for executing decoding tasks”, thus teaching that the amount of decoding processing, which includes BP iterations, that can be performed is limited by the time budget, and the speed/capacity of the decoder, which is limited by the number of decoder engines in the decoder 150, i.e., “the available computing resources comprise at least some of processing resources of the at least one processor”, teaching this limitation).
As to claim 9,10,14,16, see rejection for claims 1, 2, 6, 8, respectively.
As to claim 17,18, see rejection for claims 1,2, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,4,11,12,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0036651 A1 to Chautru, in view of U.S. Patent Publication No. 2022/0029637 A1 to Jeon et al.
As to claim 3, Chautru discloses the computer system (Fig. 1, paragraphs 16-19, disclosing device/processor/hardware comprising software for implementing the disclosed teachings) as in the parent claim 2. 
Chautru does not explicitly disclose wherein the parameter set is obtained by deep learning.
Jeon discloses wherein the parameter set is obtained by deep learning (paragraphs 125-126).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Jeon’s teachings above, in conjunction with and to modify Chautru’s teachings above to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to determine the parameter set disclosed in Chautru by using deep learning methods disclosed in Jeon. The cited references are in the same field of endeavor with regard to decoding methods for digital signals.  The suggestion or motivation would have been to improve the decoding of digital signals, especially in connection with BP methods. (Jeon, paragraphs 1-30; Chautru, paragraphs 28-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 4, Chautru discloses the computer system (Fig. 1, paragraphs 16-19, disclosing device/processor/hardware comprising software for implementing the disclosed teachings) as in the parent claim 2. 
Chautru does not explicitly disclose wherein the parameter set comprises scaling factors, damping factors, node selection factors, or any combination thereof.
Jeon discloses wherein the parameter set comprises scaling factors, damping factors, node selection factors, or any combination thereof (paragraphs 125-133, disclosing weight components to be used for BP decoding, teaching an embodiment of scaling factors).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Jeon’s teachings above, in conjunction with and to modify Chautru’s teachings above to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to understand the parameter set disclosed in Chautru as including scaling factors, damping factors and node selection factors as disclosed in Jeon. The cited references are in the same field of endeavor with regard to decoding methods for digital signals.  The suggestion or motivation would have been to improve the decoding of digital signals, especially in connection with BP methods. (Jeon, paragraphs 1-30; Chautru, paragraphs 28-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 11, 12, see rejection for claims 3 and 4, respectively.
As to claim 19,20, see rejection for claims 3 and 4, respectively.

Claim(s) 5,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0036651 A1 to Chautru, in view of U.S. Patent Publication No. 2013/0142049 A1 to Jim et al.
As to claim 5, Chautru discloses the computer system (Fig. 1, paragraphs 16-19, disclosing device/processor/hardware comprising software for implementing the disclosed teachings) as in the parent claim 1. 
Chautru does not explicitly disclose wherein the controller functions further include estimating the available computing resources based on uplink scheduling.
Jim disclose wherein the controller functions further include estimating the available computing resources based on uplink scheduling (paragraphs 47-48, 54).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Jim’s teachings above, in conjunction with and to modify Chautru’s teachings above to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to further determine available computing resources as disclosed in Chautru by taking into account uplink scheduling as disclosed/taught in Jim. The cited references are in the same field of endeavor with regard to communication of digital signals.  The suggestion or motivation would have been to improve the allocation of resources for processing of digital signals. (Jeon, paragraphs 1-30; Chautru, paragraphs 28-53; Jim, paragraphs 1-16).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 13, see rejection for claim 5.

Allowable Subject Matter
Claims 7, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463